Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An original filing was received from Applicant on 9 June 2020.  Claims 1-6 are presently examined.  Claims 1-6 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor disclose a ship propulsion device comprising: a manifold formed on sides of a plurality of cylinders…the raw blank of the cylinder block can be used for both of two exhaust routes (a) and (b): (a) a first exhaust route in which a fifth exhaust passage coupling the opening end of the first exhaust passage and the opening end of the second exhaust passage is formed in a separate member from the cylinder block, the exhaust gas is allowed to flow via the fourth exhaust passage, the first exhaust passage, the fifth exhaust passage, the second exhaust passage, and the third exhaust passage, and a catalyst is placed in the exhaust passage; and (b) a second exhaust route in which a communication hole is provided in a partition wall provided between the fourth exhaust passage and the second exhaust passage while the opening ends of the first and second exhaust passages are closed, and the exhaust gas is allowed to flow via the fourth exhaust passage, the second exhaust passage, and the third exhaust passage, and one of the first exhaust route and the second exhaust route is selected to be used as the exhaust passage.
The prior art of Ishii (US 6884133 B2) and Wasil (US 10876459 B1) discloses a ship propulsion device comprising: a manifold formed on sides of a plurality of cylinders…the exhaust path can be used .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        19 June 2021